Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on01/08/2021 and 02/23/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
This is in response to an application/remarks made filed on 02/24/2021.
Claim 1 has been amended. Claim 4 has been canceled and Claim 2 was previously canceled. 
Claim 1 has been amended to include the indicated allowable subject matter of canceled dependent Claim 4. In view of Applicant Argument/Remarks Made to an amended independent claims have been fully considered and upon further consideration with a prior art search, a notice of allowance is made.

Allowable Subject Matter
Claims 1, 3 and 5 are allowed.
Claim 1 is allowed for the same reasons as set forth in Office Action mailed on 12/28/2020. 

Claims 3 and 5 are allowable because of dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S. T./Examiner, Art Unit 2859            




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859